Brace, J.
In this proceeding thé petitioners seek to restrain by writ of prohibition the respondents, judges of the St. Louis court of appeals, from proceeding to hear and determine the case of P. J. Lingenfelder et al. vs. Wainwright Brewing Company, taken on appeal to said court by the said defendant from the St. *148Louis city circuit court, on the ground that the amount in dispute on such appeal is beyond the jurisdiction of said appellate court. In that action, the plaintiffs sued the defendant for $7,211.30, and the defendant denied plaintiffs’ cause of action and set up a counter-claim for three thousand dollars. The trial court found for the plaintiffs on their cause of action the sum of $4,720.71, and for the defendant on its counter-claim the sum of $2,766.13, and rendered judgment in favor of plaintiffs for $1,954.58, the difference between these two amounts, and the defendant appealed.
The amount in dispute by which the jurisdiction of the appellate court is to be determined is not necessarily fixed by the amount of the judgment appealed from (State ex rel. v. Court of Appeals, 87 Mo. 569), nor by the amount claimed on the cause of action sued upon (Kerr v. Simmons, 82 Mo. 269), but by the amount that remains in dispute between the parties, on the appeal, and subject to determination by the appellate court of the legal questions raised on the record ; to ascertain which, the appellate court is not confined to an examination of the judgment only, or the pleadings in the case, but may look into the whole record. Two amounts were in dispute in this case in the trial court, the amount claimed by the plaintiffs on their cause of action, and the amount claimed by the defendant on its countei’claim. The difference between these two amounts was never in dispute at all, that amount was simply the necessary result of the determination of the two disputes between the parties as to the amount which each claimed.
The finding of the circuit court in defendant’s favor on the counter-claim, the plaintiffs not having appealed, eliminates that dispute from the case. The finding for the plaintiffs on their cause of action in an amount less than that sued for, the plaintiffs not having appealed, eliminates from the remaining dispute the difference *149between the amount sued for and the amount found, and leaves in the case as the amount alone in dispute the amount of that finding, which being in excess of the jurisdiction of the St. Louis court of appeals, the appeal should have gone to the supreme court. The position that the amount in dispute in this case is the difference between the finding for the plaintiffs on the cause of action and the finding for the defendant on the counterclaim finds no support in the case of State ex rel. v. Court of Appeals, supra, in which it was held that in an appeal by defendant, in an action on a penal bond, the amount in dispute was the amount at which the damages were assessed for the breach, or, in the case of Kerr v. Simmons, supra, in which it was held that an appeal by the plaintiff in an action on a contract where it was admitted by the pleadings that a payment had been made on plaintiffs’ cause of action, that the amount in dispute was the amount claimed less such payment.
The demurrer to the return is sustained and peremptory writ ordered.
All concur, except Ray, J., absent.